Title: To George Washington from David Stuart, 13 November 1786
From: Stuart, David
To: Washington, George



Dear Sir,
Rich[mon]d Novr 13th 1786

I am informed by Mr Pendelton one of the Auditors, that it is unnecessary to lay your claims before the legislature—that by the law lately revived, they will be paid in Certificates, when

passed by the Court of Fairfax. I therefore send them up to you, that you may have this done at the next Court—After which, you will be pleased to forward them on, again to me—You will see Pendletons advise noticed, at the bottom of the largest claim.
Information is just recieved here, that the Indians have met with a considerable defeat from Logan, one of Clarke’s officers. The treaty reported to be made with Spain, respecting the navigation of the Mississippi, gives much displeasure here—Governor Henry in particular, is much incensed at it. If it is possible to defeat it, it will be done; and our members in Congress, will be instructed to that effect.
I informed you in my last, what were my expectations of getting money—if not disappointed in these, I shall certainly be able to pay you, the greater part of the sum due you. If I should be able to dispose of the corn, made on the estates of New Kent & King William; I shall be able to pay you at the same time, your annuity—There is some probability that Mr Newton of Norfolk will buy it immediately—I shall attend to the enquiries you have suggested, and also to the one from Mrs Washington. I am Dr Sir with great regard your Obt Serv:

Dd Stuart

